     Case 2:20-cv-01056-JAM-DMC Document 5 Filed 05/27/20 Page 1 of 2


 1                       LAW OFFICES OF

     WALKUP, MELODIA, KELLY & SCHOENBERGER
 2
                   A PROFESSIONAL CORPORATION


             650 CALIFORNIA STREET, 26 TH FLOOR
 3         SAN FRANCISCO, CALIFORNIA 94108- 2615
           T: ( 415) 981- 7210 · F: ( 415) 391- 6965
 4
   MICHAEL A. KELLY (State Bar #71460)
 5 mkelly@walkuplawoffice.com
   RICHARD H. SCHOENBERGER (State Bar #122190)
 6 rschoenberger@walkuplawoffice.com

 7 ATTORNEYS FOR PLAINTIFFS
     J.P., A MINOR, BY AND THROUGH HER
 8 GUARDIAN AD LITEM MEGANN PITTS, AND
     MEGAN PITTS, INDIVIDUALLY
 9
                                   UNITED STATES DISTRICT COURT
10
            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11

12
   J.P., a minor, by and through her                   Case No. 2:20-cv-01056-JAM-DMC
13 Guardian ad Litem MEGANN PITTS,
   and MEGANN PITTS, individually,                     PETITION AND ORDER FOR
14                                                     APPOINTMENT OF GUARDIAN AD
                           Plaintiffs,                 LITEM
15
          v.
16
   ALLTECK LINE CONTRACTORS,
17 INC., and DARREN KELLY,

18                                 Defendants.

19

20        Petitioner, MEGANN PITTS, states as follows:
21        1.       I am the mother of a minor, J.P., of the age of seven years.
22        2.       I am about to commence an action in this court against ALLTECK
23 LINE CONTRACTORS, INC., and DARREN KELLY, for damages as a result

24 of said defendants’ negligent operation of a three axel utility truck which

25 collided with the automobile I was driving resulting in a multi-vehicle crash,

26 and which caused catastrophic injuries to my daughter as well as injuries to

27 me.

28        3.       My minor daughter has no general guardian and no previous
                                             1
               PETITION AND ORDER FOR APPOINTMENT OF GUARDIAN AD LITEM –
                              CASE NO. 2:20-CV-01056-JAM-DMC
                              Case 2:20-cv-01056-JAM-DMC Document 5 Filed 05/27/20 Page 2 of 2


                          1 petition for appointment of a Guardian ad Litem has been filed in this matter.

                          2        4.     As J.P.’s mother, I am a competent and responsible person, and fully

                          3 competent to act as the Guardian ad Litem of my daughter.

                          4        5.     I am willing to act as Guardian ad Litem for my daughter, J.P., as

                          5 appears by my consent attached hereto.

                          6        WHEREFORE, Petitioner moves the court for an order appointing MEGANN

                          7 PITTS as Guardian ad Litem for J.P. for the purpose of bringing an action against

                          8 ALLTECK LINE CONTRACTORS, INC. and DARREN KELLY, on the claim

                          9 hereinabove stated.

                       10                                CONSENT OF NOMINEE

                       11          I, MEGANN PITTS, the nominee of Petitioner, consent to act as Guardian ad

                       12 Litem for the minor, J.P., in the above action.

                       13

                       14

                       15 Dated: May 8, 2020

                       16

                       17                                         ORDER

                       18          The petition for an order appointing MEGANN PITTS as Guardian ad Litem

                       19 for J.P. is GRANTED.

                       20          IT IS SO ORDERED May 27, 2020:

                       21

                       22                                   /s/ John A. Mendez__________________________
                                                            UNITED STATES DISTRICT COURT JUDGE
                       23

                       24

                       25

                       26

                       27

                       28
                                                                      2
   LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                        PETITION AND ORDER FOR APPOINTMENT OF GUARDIAN AD LITEM –
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET

                                                       CASE NO. 2:20-CV-01056-JAM-DMC
        26TH FLOOR
SAN FRANCISCO, CA 94108
      ( 415) 981- 7210
